Citation Nr: 0423775	
Decision Date: 08/27/04    Archive Date: 09/01/04	

DOCKET NO.  02-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including arthritis of the spine.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1968 
to January 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A low back disorder, including arthritis of the spine, 
was not manifested during service, within one year of 
separation from service, and no currently diagnosed back 
disorder is causally or etiologically related to service.  

3.  An unappealed July 1996 BVA decision denied service 
connection for heart and skin disorders.  

4.  The evidence received since the July 1996 BVA decision, 
by itself, or in conjunction with the previously considered 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A low back disorder, including arthritis of the spine, 
was not incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2003).  

2.  The Board's July 1996 decision, which denied entitlement 
to service connection for heart and skin disorders, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2003).  

3.  The evidence received subsequent to the Board's July 1996 
decision is not new and material, and the claims of 
entitlement to service connection for heart and skin 
disorders are not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides for certain assistance 
by VA in developing claims for VA benefits.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the 
veteran dated in September 2000, March 2001, May 2001 and 
April 2002 have provided the veteran and his representative 
with notice of the VCAA consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also notes that 
these letters were provided to the veteran prior to the March 
2002 rating decision that denied the claims currently on 
appeal.  Therefore, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, No. 01-944 (U. S. Vet. App. June 24, 2004).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, 
the veteran's service medical records are associated with the 
claims file as are VA and private medical records identified 
by the veteran.  Records from the Social Security 
Administration, including the medical records utilized in 
reaching that agency's decision, are also associated with the 
claims file.  

In addition, the veteran was afforded a VA examination in 
connection with his claim for service connection for a back 
disorder.  The veteran was not afforded a VA examination in 
connection with his claims to reopen previously denied claims 
based on new and material evidence because such an 
examination is only contemplated if new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  
Furthermore, the Board observes that the veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claims.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.  


Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a low back, heart or 
skin disorder.  A report of a physical examination performed 
in January 1970 in connection with the veteran's separation 
from service showed no pertinent defects or abnormalities.  
On the Report of Medical History portion of that examination, 
the veteran denied ever having had or currently having skin 
diseases; shortness of breath; pain or pressure in chest; 
palpitation or pounding heart; high or low blood pressure; 
and back trouble of any kind.  

A report of a VA general medical examination performed in 
January 1978 contains no evidence of complaints, treatment or 
diagnosis of low back, heart or skin disorders beyond shell 
fragment wound scars.  At the time of a VA orthopedic 
examination performed in July 1978, the veteran reported 
experiencing stress fractures in both knees in basic training 
and a shell fragment wound of the fifth finger of the right 
hand.  It was recorded that other than those injuries he 
received no other injuries.  

At the time of a September 1990 VA examination for 
disabilities not at issue in this appeal, the veteran 
reported that he had been treated for his heart and blood 
pressure by private physicians beginning in 1988.  A chest 
X-ray taken at that time disclosed degenerative changes of 
the thoracic spine, kyphosis with old compression wedge 
deformity of the mid thoracic spine vertebral body.  

VA medical records dated in 1990 and 1991 show cardiovascular 
and dermatology treatment.  An Agent Orange skin evaluation 
in January 1990 concluded with assessments of seborrheic 
dermatitis, varicose vein disease and nummular eczema.  A 
record dated in February 1991 shows the veteran was seen for 
removal of a skin lesion of the right anterior chest that was 
diagnosed as an intradermal nevus.  An echocardiogram 
performed in March 1990 reportedly showed moderate concentric 
left ventricular hypertrophy, moderate annuloaortic ectasia 
and mild right heart enlargement.  A holter monitor report 
dated in March 1991was interpreted, in part, as showing 
intermittent sinus bradycardia and sinus arrhythmia and 
infrequent sinus tachycardia and intermittent first degree AV 
block.  

The BVA decision dated July 1996 denied entitlement to 
service connection for skin and heart disorders.  In that 
decision, the Board observed that the veteran had submitted 
no evidence of a nexus or relationship between service and 
the current disability.  "The veteran has submitted no 
competent medical evidence linking his post service reported 
seborrheic dermatitis, nummular eczema, right true vocal cord 
nodule, and organic heart disease with hypertension to 
service or exposure to Agent Orange during service."  BVA 
decision at 5.  The veteran did not appeal that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In a statement dated in February 1998, the veteran's 
representative requested assistance in reopening the 
veteran's compensation claim for disabilities that included a 
heart condition and arthritis of the spine.  It was requested 
that treatment records be secured from the VA Medical Center 
in Memphis, Tennessee.

VA medical records for the veteran between 1997 and 2000 show 
complaints and treatment for disorders that include 
orthopedic, cardiovascular and skin disorders.  A report of a 
VA cardiovascular examination in March 1998 concluded with 
diagnoses of hypertension under good control with no evidence 
of gross end organ damage and chest pain symptoms that were 
somewhat atypical.  A VA orthopedic examination of the spine 
performed in March 1998 concluded with a diagnosis of 
degenerative osteoarthritis of the thoracic and lumbar 
spines.  These records include no opinion as to the etiology 
of any disorder at issue.  

Private medical records received in February 2001 from 
William E. Yoe, M.D., pertain to treatment the veteran 
received between 1980 and 1995.  The record dated in November 
1988 shows the veteran was seen for complaints of numbness in 
both arms.  The assessments were uncontrolled hypertension, 
overweight and a family history of coronary artery disease.  
Subsequent records document treatment for cardiovascular 
disease.  A record dated in September 1993 indicates that the 
veteran reported experiencing upper back pain since a job 
change.  A record dated later in September 1993 reflects that 
the veteran discussed his back situation with the physician.  
It was noted that the veteran had changed from a job that did 
not require picking up heavy items or repetitive bending, and 
that since he changed jobs he experienced pain in his 
shoulder blades, in the area over T8 or T9.  The veteran 
reported no history of trauma and did not remember hurting 
his back.  He reported that he had experienced a compression 
fracture of the lumbar spine a year earlier and saw a 
neurosurgeon, but the physician had no records related to 
that injury.  

Records from the Social Security Administration pertaining to 
the veteran's claim for disability benefits were received in 
December 2001.  These records show that the veteran was 
entitled to disability benefits beginning in February 1995 
for disabilities that included degenerative joint disease and 
a history of a compression fracture affecting the lumbar 
spine, hypertension, coronary artery disease, congestive 
heart failure with heart enlargement, left ventricular 
hypertrophy, mitral valve regurgitation, arrhythmias and a 
dilated aortic root.  

Records accompanying the SSA decision include records 
pertaining to a private hospitalization in June 1992 when the 
veteran was seen for low back pain following an accident 
involving three and four wheelers.  At that time, it was 
noted that he had no major past history of back problems.  
X-rays taken during the hospitalization showed a compression 
fracture of L2.  

Records pertaining to a private hospitalization of the 
veteran in July 1994 show that he was injured his jaw in a 
four-wheeler accident.  The veteran also had complaints of 
lower back pain, diagnosed as a back strain.  X-rays of the 
lumbar spine noted the presence of an old compression 
fracture of L2 and prominent localized degenerative changes 
at that level.  A disability determination physical 
examination in July 1999 concluded with pertinent impressions 
of a history of hypertension; chest pain, probably coronary 
artery insufficiency; shortness of breath, probably related 
to hypertensive cardiovascular disease; back pain with 
history of osteoporosis; and a history of skin problems, 
although there was no evidence of skin problems at the time 
of the examination.  

VA medical records dated between 2001 and 2002 show 
continuing treatment for back, cardiovascular and skin 
disorders.  

A rating decision dated in March 2002 denied the veteran's 
claims.  With respect to his claim for service connection for 
a back disorder, including arthritis of the spine, it was 
noted that service medical records were negative for any 
complaints, treatment or diagnosis during service and there 
was no evidence documenting the existence of arthritis of any 
segment of the spine during service.  After reviewing post 
service medical records along with service medical records, 
the RO concluded that the evidence revealed that the 
veteran's back complaints were associated with an injury in 
1992.  

With respect to the claim to reopen the previously denied 
claim for service connection for heart disease it was noted 
that service connection had previously been denied for the 
claimed condition on both a direct basis of incurrence or 
aggravation during service and based on exposure to Agent 
Orange, and that the BVA had upheld the denial of service 
connection.  After reviewing the evidence associated with the 
claims file subsequent to the Board's July 1996 decision it 
was concluded that the additional evidence submitted did not 
constitute new and material evidence because it was 
essentially duplicate of evidence which was previously 
considered and was merely accumulative or redundant.  A 
similar conclusion was reached with respect to the claim to 
reopen the previously denied claim for a skin disorder.  

In a statement dated in March 2002, the veteran expressed his 
disagreement with the RO's March 2002 decision.  The veteran 
asserted that the evidence showed he was born without a 
coronary artery in the back of his heart and that he had 
heart trouble two years after coming out of service.  He 
asserted that the heart was aggravated by Vietnam service.  
With respect to the arthritis of the spine, the veteran 
stated that he was service connected for arthritis of both 
knees and that he had arthritis all over his body from an 
injury in service in 1968.  As for the claim for service 
connection for a skin condition the veteran reported that he 
had received treatment at the VA medical center.  

The veteran presented testimony at a hearing before the BVA 
at the RO in January 2004.  At that hearing it was indicated 
that the veteran served in combat and that he had problems 
with his back while in a combat area.  The veteran testified 
that while in Vietnam there were times that he had to rest 
and that medics provided Darvon.  The veteran testified that 
he continued to have problems with his back following 
separation from service and that he sought treatment.  With 
respect to the veteran's heart, he testified that he felt his 
service in Vietnam aggravated his heart.  He recalled that he 
had always been short of breath and unable to keep with his 
unit while in Vietnam.  He stated that he started having 
heart trouble just after he came out of Vietnam.  As for his 
skin claim, the veteran testified that he had a skin 
condition before he left Vietnam, but that he received no 
treatment during service.  The veteran testified that 
following service he used over-the-counter medication until 
he started going to the VA for treatment in the 1980's.  


Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as arthritis and 
cardiovascular disease when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the case of any veteran who engaged in combat with the 
enemy, as is the situation in this case, given the veteran's 
military occupational specialty during service of a light 
weapons infantryman and the award of a Combat Infantryman 
Badge, the VA will accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service.  Satisfactory lay 
or other evidence of inservice occurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, the VA will 
resolve reasonable doubt in the veteran's favor.  38 
U.S.C.A. § 1154(b).  

In addition, the law provides that a veteran who during 
active military, naval or air service served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during service to certain herbicidal agents (e.g., 
Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If a veteran was exposed to an herbicidal 
agent during service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even if there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne, Type II diabetes (also known as Type II diabetes 
mellitus or adult onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  

The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-27,641 (2003).  The Notice specifically 
found that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
circulatory disorders and skin cancer.  Notwithstanding the 
foregoing, regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Finally, the Board notes that two of the veteran's claims, 
the claim for service connection for heart and skin disorders 
were previously considered and denied by the Board in a 
decision dated in July 1996.  The veteran did not appeal that 
decision to the Court and that decision represents a final 
decision with respect to those claims.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is new and 
material.  Under 38 C.F.R. § 3.156(a) applicable in this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

There has been a regulatory change in the definition of new 
and material evidence and it is applicable to all claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a).  
Because the veteran's claim in this case was filed prior to 
August 29, 2001, the earlier version of the definition of new 
and material evidence set forth above remains applicable in 
this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
adjudication may then proceed to the merits of the claim on 
the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.  


Low Back Disorder

A review of the evidence of record in light of the applicable 
laws and regulations leads the Board to conclude that service 
connection for a low back disorder, including arthritis of 
the spine, is not warranted.  The Board notes that service 
medical records provide no evidence of complaints, treatment 
or diagnosis of any low back disorder, including arthritis 
during service.  Although the Board is mindful of the fact 
that the veteran was a combat veteran, even assuming that he 
complained of low back pain during service, a reasonable 
conclusion from the evidence of record would be that those 
complaints had resolved without any chronic disability by the 
time of the veteran's separation from service.  In this 
regard, the physical examination performed in January 1970 in 
connection with the veteran's separation from service showed 
no defects or abnormalities of the spine.  The veteran also 
denied experiencing back pain of any kind on the Report of 
Medical History portion of that examination.  

Significantly, medical records dated following service do not 
document any complaints associated with the veteran's back 
until 1992 when he was seen in June of that year following an 
accident in which he sustained a compression fracture of the 
L2 vertebra.  Subsequent to that date, the medical evidence 
demonstrates treatment for osteoporosis and degenerative 
osteoarthritis of the thoracic and lumbar spine.  There is no 
medical evidence of record suggesting that any of the post 
service back diagnoses are in any way related to service.  
The Board is also aware that the term osteoarthritis is a 
synonym of the terms degenerative arthritis and degenerative 
joint disease, Greyzck v. West, 12 Vet. App. 288, 291 (1999), 
and that osteoarthritis is defined as arthritis of middle 
age, Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) or 
noninflammatory degenerative joint disease occurring chiefly 
in order persons.  Bierman v. Brown, 6 Vet. App. 125, 126 
(1994).  

Based on this record, the Board concludes that a chronic back 
disorder was not manifested during service, or for decades 
following the veteran's separation from service.  The record 
is devoid of any evidence of the veteran sustaining a chronic 
back disorder during service, as opposed to possibly acute 
and transitory symptomatology sustained as a combat veteran, 
and the record clearly demonstrates the onset of low back 
pain and arthritis following a compression fracture of the 
lumbar spine in a 1992 accident.  Since the veteran's post 
service back symptomatology has been associated with an 
accident or the aging process, the Board finds no basis in 
which to relate the currently diagnosed disorders to service.  
Accordingly, the Board concludes that service connection for 
a low back disorder, including arthritis of the spine, is not 
warranted.  


Heart Disorder

As discussed, the veteran's claim for service connection for 
a heart disorder, including being the result of exposure to 
Agent Orange while serving in Vietnam, was considered and 
denied by the Board in a decision dated in July 1996.  That 
decision explained that the denial was based on a lack of 
competent medical evidence of a nexus or relationship between 
the veteran's cardiovascular disease and service, including 
exposure to Agent Orange.  The additional evidence associated 
with the claims file subsequent to that Board decision 
consists of private and VA medical records, records from the 
Social Security Administration and testimony presented by the 
veteran to the Board.  

Even though much of this evidence is new, in that it was not 
previously physically of record, none of this evidence 
provides the missing nexus or medical relationship between 
service and the veteran's currently diagnosed cardiovascular 
disorders.  The additional medical evidence clearly documents 
continuing treatment for cardiovascular disorders, but there 
is no medical opinion that relates any of the diagnosed 
disorders to service.  The veteran's service medical records 
contain no evidence of complaints, treatment or diagnosis of 
any cardiovascular disease, and while the veteran may contend 
that he had a preexisting cardiovascular disorder that was 
aggravated during service, service medical records contain no 
evidence which would demonstrate an increase in the severity 
of any undetected and undiagnosed cardiovascular disease.  

Additionally, the Board would also note that there is no 
medical evidence that the veteran had a preexisting heart 
disorder, or that if he did that it was chronically worsened 
or increased in severity during service.  Lastly, the Board 
observes and notes that although the veteran may have been 
exposed to Agent Orange during his Vietnam service, 
cardiovascular disease is not a presumptive disease for which 
service connection may be granted based on exposure to Agent 
Orange.  

The Board finds that the additional evidence submitted since 
the Board's July 1996 decision is cumulative or redundant of 
the evidence previously considered in that it essentially 
documents continuing treatment for cardiovascular disease.  
Therefore, the Board finds that the additional evidence is 
not new and material, and accordingly, the claim to reopen 
the previously denied claim for service connection for a 
heart disorder must be denied.  


Skin Disorder

As with the claim for service connection for a heart 
disorder, the Board considered and denied a claim for service 
connection for a skin disorder in the July 1996 decision.  
What was missing at that time was evidence of a skin disorder 
that was medically related to service or exposure to Agent 
Orange.  The additional evidence associated with the claims 
file subsequent to that Board decision consists of additional 
private and VA medical records, records from the Social 
Security Administration and testimony presented by the 
veteran at a hearing before the BVA at the RO.  This material 
is new, in that it was not previously physically of record at 
the time of the July 1996 BVA decision, but it is not 
material because it does not demonstrate a medical link 
between a currently diagnosed skin disorder and service, 
including exposure to Agent Orange.  In this regard, the 
various skin disorders the veteran has been diagnosed as 
having do not include chloracne or other acneform diseases 
consistent with chloracne.  

Since there is no medical evidence which tends to support 
that a currently diagnosed skin disorder is related to 
service, or to Agent Orange exposure, or which demonstrates 
that the veteran has chloracne or other acneform disease 
consistent with chloracne, the Board finds that the 
additional evidence is not new and material.  Accordingly, 
the claim for service connection for a skin disorder is not 
reopened.  The veteran, of course, is free to apply to reopen 
his claim with the RO at any time.  Especially helpful would 
be medical evidence relating a current skin disorder (or a 
heart disorder) to service.  


ORDER

Service connection for a low back disorder, to include 
arthritis of the spine, is denied.  

New and material evidence not having been submitted, the 
claim of service connection for a heart disorder is not 
reopened and remains denied.  

New and material evidence not having been submitted, the 
claim of service connection for a skin disorder is not 
reopened and remains denied.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



